Citation Nr: 1204502	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985 and from June 2005 through August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection a bilateral knee disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

During a November 2011 hearing before the Board, the Veteran testified that he had tinnitus during service and continuously since service discharge.  He reported that he worked as an aircraft crew chief on the flight line, and that he had substantial noise exposure from aircraft on the flight line.  He noted that he wore double hearing protection during service.  He also stated that, while deployed to Iraq, he worked in a hardened aircraft shelter, and that the noise inside the shelter was amplified, as the aircraft were running in an enclosed building.  The Veteran stated that he had ringing in his ears while going through his post-deployment physical, but that he did not know what it was, and that no one asked him about his hearing at that time.  The Veteran denied any significant post-service noise exposure. 

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus.  The Veteran's February 1985 entrance examination, as well as periodic examinations conducted in December 1988, November 1992, December 1997, and September 2002, reflect that the Veteran's ears were normal on examination.  In reports of medical history, completed in February 1985, December 1988, November 1992, and December 1997, the Veteran regularly denied a history of ear, nose, or throat trouble.  In a July 2005 post-deployment health assessment, the Veteran reported that he was exposed to loud noises often while deployed.  However, he denied a history of ringing in his ears at that time.  

Private medical treatment records from July 2008 note the Veteran's reports of ringing in his ears.  The diagnoses were tinnitus and tinnitus in the left ear.  A September 2008 private audiogram reflects that the Veteran had tinnitus in his left ear.  He noted a history of noise exposure from jet engines.

VA treatment records from February 2009 through March 2009 note the Veteran's complaints of constant tinnitus in the left ear.  He reported a history of noise exposure during service, as well as some recreational noise exposure with the use of hearing protection.  

In April 2009, the Veteran underwent a VA audiological examination.  The Veteran reported a history of tinnitus.  He described inservice noise exposure, including exposure to noise from weapons training, equipment, and jet engines, as well as proximity to an explosion from a mortar attack.  He indicated that, while stationed in Iraq, his harden aircraft revetment came under mortar attack.  The Veteran stated that his civilian work included assembly work at a furniture factory, maintenance work at a bank, and maintenance work at a food processing plant.  He noted a history of deer and bird hunting in the past, and some noise exposure from home tools and lawn care equipment.  The Veteran reported a history of bilateral tinnitus.  He noted that onset of tinnitus was gradual upon his return from Iraq.  The VA examiner noted that the Veteran returned from Iraq in 2005, but that the date of onset given was 2006.  The Veteran denied any circumstances or significant events surrounding onset, and noted that his tinnitus was louder when his blood pressure was higher or when he clenched his jaw.  The diagnosis was tinnitus, and tinnitus was reported to be "as likely as not a symptom associated with the hearing loss."  After reviewing the Veteran's claims file, the VA examiner concluded that an opinion regarding the etiology of the Veteran's tinnitus could not be provided, as certain private medical records from his September 2008 audiological evaluation were missing, including the narrative report and the magnetic resonance imaging scan (MRI).  The VA examiner also commented on the lack of audiological evidence in the service treatment records, noting that there should have been more.  The VA examiner noted that the "gradual onset of tinnitus during or after 2006 strongly suggests the onset of a problem after veteran returned stateside rather than during deployment."

In a December 2009 letter, M. Ward, MS FAAA, opined that the Veteran's tinnitus was "as likely as not related to his military experience as an Aircraft Maintenance Crewman on the flightline."  In support of the opinion, Dr. M.W. reported that the Veteran's "exposure to excessive noise from jet aircraft, ground power equipment, flight lines, rocket and mortar explosions and combat result in acoustic trauma and tinnitus."

In February 2011, the Veteran underwent another VA audiological examination.  The examination report notes the Veteran's complaints of constant tinnitus.  The Veteran reported inservice noise exposure, including working on running jet aircraft with double hearing protection worn.  He also noted industrial noise exposure, including working in a factory with hearing protection.  In addition, the Veteran indicated that he had recreational noise exposure from hunting and shooting with intermittent hearing protection worn.  The Veteran reported that his tinnitus was first noticed while on duty in Iraq.  The VA examiner diagnosed tinnitus, and reported that it was "as likely as not a symptom associated with the hearing loss."  After reviewing the Veteran's claims file, the VA examiner opined that it was "not likely that the . . . tinnitus [is] the result of military service," noting that there was no mention of tinnitus in the military medical records and that tinnitus was denied on a post-deployment health assessment.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  There is evidence of a current diagnosis of tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service, the Veteran has provided competent and credible testimony that he was exposed to acoustic trauma during active duty service.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the Veteran's lay testimony is credible evidence that he was exposed to loud noise while in the military.

The Board acknowledges that the February 2011 VA found that it was "not likely" that the Veteran's tinnitus was related to his active duty service because there was no mention of tinnitus in the military medical records and because tinnitus was denied on a post-deployment health assessment.  While the VA examiner noted that the Veteran reported that his tinnitus began while on active duty in Iraq, the VA examiner failed to address this contention in the rationale, relying only on the service treatment records.  In addition, the VA examiner did not provide any explanation as to why the Veteran's tinnitus was not related to his inservice noise exposure.  As the February 2011 VA examiner failed to address the Veteran's report of the onset of tinnitus during service and his statements that he has had tinnitus continuously since service discharge, and also because the examiner did not provide an opinion as to whether the Veteran's tinnitus was related to his inservice noise exposure, the Board affords little probative weight to the VA examiner's February 2011 opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  

In contrast, the private physician who provided the December 2009 opinion thoroughly considered the Veteran's statements.  Although the December 2009 opinion by the Veteran's private physician does not reflect that the Veteran's claims file and service treatment records were reviewed in preparing the opinion, the private physician's opinion appears to be based on factual information as provided by the Veteran, to include the Veteran's history of inservice noise exposure.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Therefore, the Board affords substantial probative value to the December 2009 private opinion that the Veteran's tinnitus is related to his active duty service.  

The Board acknowledges that, in his July 2005 post-deployment health assessment, the Veteran denied a history of ringing in his ears.  However, during his November 2011 hearing before the Board, he stated that he had ringing in his ears at that time but did not know what it was.  He further testified that he was not asked about his hearing at his post-deployment examination.  Thus, although there appears to be an inconsistency with the Veteran's reports of the onset of tinnitus during active duty service and continuous tinnitus since service discharge, the Board finds that, based on the Veteran's explanation of being unsure of what his tinnitus was at that time, such inconsistency does not weigh heavily against the Veteran's claim or otherwise undermine the weight of the December 2009 private medical opinion.

As the weight of the probative evidence of record relates the Veteran's tinnitus to his active duty service, with application of the benefit of the doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER


Service connection for tinnitus is granted.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Bilateral Hearing Loss

Review of the Veteran's claims file reflects that there may be additional evidence relevant to the Veteran's claim for entitlement to service connection for bilateral hearing loss which has not yet been associated with the claims file.  In the April 2009 VA audiological examination, the VA examiner concluded that the Veteran's claims file was lacking important information necessary to determine whether the Veteran's bilateral hearing loss was related to service.  Specifically, the examiner noted that, although a private treatment record from September 2008 revealed a unilateral, left ear hearing impairment, no narrative report or magnetic resonance imaging scan (MRI) accompanied the report.  The VA examiner stated that there "should be an ENT and MRI to accompany the audiogram" and felt that the narrative report and MRI report from the private audiologist would be "critical because they should provide documentation of onset of hearing loss. . . ."  Thus, the Board finds that the RO should, with the help of the Veteran, contact the private audiologist who performed the September 2008 audiogram and obtain copies of the narrative report from the audiogram as well as a copy of the MRI report.

In addition, the Veteran submitted private audiograms in September 2008 and December 2009 which contain uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the United States Court of Appeals for Veterans Claims may not interpret graphical representations of audiometric data).  Importantly, although the available interpreted audiometric evidence of record does not establish right ear hearing loss for VA purposes, review of the December 2009 private audiogram indicates that the results of that audiogram may be sufficient to meet VA's criteria for hearing loss in the right ear.  VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, the RO should request that the private physicians who provided the September 2008 and December 2009 audiograms provide evidence of numerical interpretation of the private audiogram graphs.  If the RO is unable to obtain interpretation of the graphs by the audiologists who provided the audiograms, the RO should have a VA examiner provide the requested interpretation.  

B.  Bilateral Knee Disorder

During his November 2011 hearing before the Board, the Veteran testified that he underwent surgery to both his left knee and his right knee.  However, review of the Veteran's claims file does not reveal that the treatment records associated with the Veteran's right knee surgery have been obtained.  Accordingly, the RO should contact the Veteran and request that he identify the source of all treatment records associated with his right knee disorder, to specifically include the physician(s) who performed his right knee surgery.  Thereafter, the RO should obtain all VA treatment records associated with the Veteran's right knee disorder.

In addition, the RO should provide the Veteran with a VA examination to determine whether he currently has a bilateral knee disorder, and if so, the etiology of the disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his bilateral hearing loss and bilateral knee disorder.  Specifically, the RO must request that the Veteran identify the physician(s) who performed his right knee surgery.  The RO must then, with the assistance of the Veteran, attempt to obtain copies of the related medical records that are not already in the claims folder, to include all treatment records related to a right knee disorder.  In addition, the RO must contact Cooper Clinic Audiology and request a copy of all treatment records associated with the September 2008 audiogram, to include a narrative report from the examination and a MRI report.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must also contact Cooper Clinic Audiology, who conducted the September 2008 private audiogram, and M. Ward, MS FAAA, who conducted the December 2009 audiogram, and request that they provide numerical interpretations of the audiograms that were administered.  If the RO is unable to obtain numerical interpretation of the graphs by the audiologists who provided the audiograms, the RO must have a VA examiner provide the requested interpretations.  

3.  Thereafter, the RO must provide the Veteran with a VA examination addressing the existence and etiology of a bilateral knee disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide an opinion as to whether the Veteran currently has a bilateral knee disorder.  If so, the examiner must provide an opinion as to whether any currently diagnosed bilateral knee disorder was incurred in or aggravated by active duty service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


